Citation Nr: 1448723	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from July 1995 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) after the Veteran submitted a notice of disagreement (NOD) with a May 2012 rating decision of the Boise, Idaho, regional office (RO).  

This matter was among those previously before the Board in March 2013, at which time the Board denied a claim for an increased rating for Grave's disease and remanded the claim for TDIU.  As will be discussed below, the TDIU has been inadvertently returned to the Board. 

Prior to the March 2013 Board decision and remand, this appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  It remains advanced on the docket after its return to the Board.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As directed by the Board in the March 2013 remand, the Veteran was issued a statement of the case (SOC) for the issue of entitlement to TDIU in April 2014; he was also notified at this time that if he did not submit a substantive appeal that his case would be closed. 

2.  The Veteran has not submitted any communication that can be interpreted as a substantive appeal in the matter of entitlement to TDIU.  

3.  The VA has not waived the requirement of submitting a substantive appeal in this matter. 




CONCLUSION OF LAW

As there is no substantive appeal of the denial of TDIU, the Board declines to exercise jurisdiction over this matter.  38 U.S.C.A. § 7105(b)(3) (West 2002); 38 C.F.R. § 20.302(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2013, the Board considered and denied the Veteran's claim for an increased rating for his service connected Grave's disease.  

In doing so, the Board also noted that the Veteran's claim for TDIU had been denied in a May 2012 rating decision.  It further noted that the Veteran submitted a notice of disagreement (NOD) with this decision in December 2012, but that the RO had not responded.  The matter was remanded to the RO so that the Veteran could be provided an SOC for the claim for TDIU.  See 38 U.S.C.A. § 7105 (West 2002); Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also requested that the Veteran be notified of the necessity of submitting a timely substantive appeal in order to complete an appeal to the Board.  

The Veteran was issued a SOC for the issue of entitlement to TDIU in April 2014.  This was accompanied by a letter that notified him that he must submit a substantive appeal within 60 days.  The letter noted in bold print that "If we do not hear from you within this period, we will close your case."  

The claimant will be afforded a period of sixty days from the date the statement of the case is mailed to file a formal appeal.  This may be extended for a reasonable period on request if good cause is shown.  The appeal should set out specific allegations of error of fact or law, such allegations related to specific items in the statement of the case.  The benefits sought on appeal must be clearly identified.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.  

38 U.S.C.A. § 7105(b)(3); See also 38 C.F.R. § 20.302(b) (2013).  

To date, the Veteran has not submitted any response whatsoever to the April 2014 substantive appeal.  No communication has been received that can be interpreted as a substantive appeal.  The Veteran has not requested that the time to submit an appeal be extended.  In fact, the Veteran has not submitted any communication whatsoever on this matter.  The 60-day limit to respond has expired; however, it appears that the matter was inadvertently forwarded to the Board by the RO.  In the September 2014 Informal Hearing Presentation, the Veteran's representative notes that the Veteran did not submit a substantive appeal, that the issue has not been certified on appeal, and that the Board would need to determine whether to exert jurisdiction over this matter. 

Given the above, the Board declines to assert jurisdiction over the Veteran's claim for entitlement to TDIU.  The Veteran knew or should have known from the March 2013 remand and the letter that accompanied the April 2014 SOC that he would be required to submit a substantive appeal before the Board would consider his claim.  He has not done so.  

In reaching this decision, the Board is aware of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) that a substantive appeal is not jurisdictional.  The current matter, however, can be distinguished from that case.  Percy continued to recognize that where a Veteran does not submit a substantive appeal and VA does not waive the requirement to do so, the Board may decline to exercise jurisdiction.  Percy, 23 Vet. App. at 43.  VA has not taken any action that would constitute a waiver of the substantive appeal.  The only additional communication that the Veteran has received from VA regarding this matter is a September 2014 letter that informed him that his claims file had been received by the Board and that his appeal had been returned to the docket.  The Veteran has not requested or been provided a hearing in this matter (although he recently requested a hearing and then withdrew the request in another matter not on appeal), no additional evidentiary development has been undertaken, the matter has not been included in a supplemental statement of the case, it has not been certified to the Board, and the failure to submit a substantive appeal is acknowledged by the representative.  Given the clear notice provided to the Veteran in April 2014 that his case would be closed if a substantive appeal was not received, the matter has not been waived.  Because the Veteran has not expressed any interest in pursuing this matter since his December 2012 NOD, the Board will decline to exercise jurisdiction.  


ORDER

The Veteran's claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


